Citation Nr: 0917648	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a peptic ulcer.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2004, the Veteran testified at a personal hearing 
before Decision Review Officer (DRO).  A transcript of this 
hearing was prepared and associated with the claims file.

The August 2004 substantive appeal contains a request for a 
BVA hearing at the Veteran's local VA office.  In July 2006, 
the Veteran was notified that his hearing was scheduled for 
August 2006.  The Veteran failed to report for this hearing.  
A July 2007 statement from the Veteran's representative 
mentions the Veteran's failure to report but does not request 
a new hearing.  The appellant's hearing request is therefore 
deemed to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a right knee disability, peptic ulcers, and a low back 
disability.  

The Veteran contends that he incurred the right knee 
disability playing flag football at Fort Stewart, Georgia, in 
March 1995.  He testified that his cleat stuck into the 
ground while running a sweep, and his knee went out and he 
could not get up.  He stated that he was given an MRI at the 
hospital, and it revealed that the cartilage was completely 
torn.  He testified that he had arthroscopic surgery in April 
1995 at the Winn Army Hospital in Fort Stewart.  He testified 
that he was given Tylenol and told to stay off his knee, and 
he was on crutches until he retired in August 1995.  The 
Veteran testified that he can no longer run and is limited in 
his walking, standing, and stooping due to his right knee.  

With respect to the peptic ulcer claim, the Veteran testified 
that he was diagnosed with an ulcer and was given Tagamet 
after experiencing gastric problems while stationed in Berlin 
in 1987.  He testified that he had an endoscopy performed at 
the Jacksonville Naval Air Station in 1989 and was diagnosed 
with duodenal ulcer.  He was treated with Tagamet and a drink 
that was put directly into his stomach through a tube.  On 
discharge from the hospital, he was given a prescription to 
continue the Tagamet.  He testified to currently being 
treated with Zantac.  He testified that he has an occult 
blood test performed every year and that, for the most part, 
the tests have shown up positive.  

With respect to the low back disability, the Veteran 
testified that he first injured it during air assault 
training at Fort Campbell, Kentucky, in 1978.  He described 
falling about 20 feet to the ground and landing on his back 
while performing an exercise that simulated rappelling from a 
helicopter.  He testified that he was hospitalized for back 
pain in Berlin in approximately 1987.  He stated that the 
doctors told him that they had diagnosed degenerative disease 
of the disc and prescribed physical therapy, heat, and a 
transcutaneous electrical nerve stimulation (TENS) unit.  He 
reported subsequent problems with his back locking up when he 
stood up from his desk in 1991.  He said that he was given 
Valium and a shot for the pain.  He testified that his back 
pain was still there on his separation from service and that 
he was treating it with Tylenol, Aleve, heat pads, lying down 
on the floor, and exercises.  He stated that he started going 
to the hospital once it got too bad to treat by himself.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

The Board notes that the Veteran's service treatment records 
have been lost, so there are no service treatment records on 
file.  Under such circumstances, where service treatment 
records have been lost or destroyed, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In regard to the right knee claim, the Board notes that an 
October 2001 VA medical record reports an impression of 
degenerative changes involving the lateral and patellar 
compartments.  There was moderate loss of cartilage laterally 
as well as abnormal globular signal involving the anterior 
and posterior horns of the lateral meniscus.  A 15 mm Baker's 
cyst and small synovial cyst posterior to medial meniscus 
were also found.  Thus, the first element of McLendon, 
competent evidence of a current disability, is found for the 
right knee claim.

The Board further finds that the Veteran is competent to 
describe that he injured his knee and underwent a surgical 
procedure during service.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  While the Veteran is a lay person, and is 
thus not considered qualified to diagnose a disability or 
opine as to causation, the Board notes that, especially in 
the absence of service treatment records through no fault of 
the Veteran's, it is likely that the Veteran would know the 
nature of such a major surgical procedure.  

The Board finds the Veteran's testimony as to how he incurred 
this injury to be highly credible and notes that the 
incurrence of a right knee injury in 1995 is supported by the 
private medical records from February 1999.  Specifically, 
these records described treatment the Veteran received in 
connection with chest pain.  This chest pain is described as 
having been present for two weeks and was localized to the 
left precordium.  The Veteran described the pain as a 
gripping sensation of moderate severity lasting for 10 to 15 
minutes and resolving spontaneously.  The Veteran stated that 
these symptoms were not related to exertion and sometimes 
woke him up at night.  

The February 1999 private medical records reflect that the 
Veteran informed the doctors that he had knee surgery in 1995 
with a torn meniscus of the right knee.  The Board finds this 
record to be highly probative, believing that the Veteran 
would be highly motivated to disclose his complete medical 
and surgical history when seeking treatment for chest pains.  
The Board further notes that these records are from over 
three years prior to the Veteran's service connection claim, 
making it highly unlikely that he would have lied about the 
timing of his surgery for the purpose of eventually claiming 
entitlement to service connection.  The Board therefore 
accepts the Veteran's account of his in-service right knee 
injury and finds that the second element of McLendon is 
satisfied.

The third McLendon element is also satisfied, as the Veteran 
has testified to a continuity of symptomatology since the 
March 1995 injury.  Therefore, the Board finds that a remand 
for a VA examination and etiology opinion is warranted to 
clarify the precise nature and etiology of all of his current 
knee complaints.

With respect to the peptic ulcer claim, the Board notes that 
a December 2001 VA medical record noted that the Veteran was 
having stomach problems again and that he had run out of his 
prescription.  A March 2002 VA medical record reflects that 
he was taking Zantac for acid reflux.  These records satisfy 
the first McLendon element.

With respect to the second McLendon element, the Board 
accepts the Veteran's reported ulcer history as well.  While 
the Veteran, as a lay person, is not competent to diagnose a 
complex disability, his lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and 'may provide sufficient support for a claim of 
service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the Veteran 
is competent to report his medical history and to describe 
the gastric symptoms he experienced and the treatment he 
received during service.  Furthermore, the Board also notes 
that the term 'ulcer' is common enough to be readily 
understood and not subject to misinterpretation the way that 
more specialized diagnoses may be and thus finds the 
Veteran's testimony that he was diagnosed with an ulcer in 
service to be probative to the issue at hand, and to at least 
meet the low threshold of McLendon.  Particularly, as the 
Veteran reported with some detail having been diagnosed with 
a duodenal ulcer in the past, first in 1978, and having last 
had an endoscopy in 1995 which confirmed the presence of 
active peptic ulcer disease.  As with the right knee claim, 
the Board notes that this medical history was provided by the 
Veteran when he sought treatment for chest pains over three 
years before he brought his service connection claim.  In 
this context, the Board finds the Veteran's testimony to be 
highly credible.  The Board also finds the third McLendon 
requirement satisfied in that the Veteran is competent to 
testify to having had stomach symptoms since service.  
Therefore, given this overall history, the Board finds a 
remand for a VA examination is also warranted on this issue 
to clarify the precise nature and etiology of his current 
disability.

With respect to the low back disability claim, the Board 
notes that the first McLendon element is satisfied by a 
January 2002 VA medical record reporting that the Veteran had 
chronic back problems.

With respect to evidence of an in-service disability, the 
Board also finds the Veteran's account of having injured his 
back in service to be credible.  Unlike with the other 
claims,  the Veteran's February 1999 private medical records 
do not mention his back pain.  Rather, the Veteran reported a 
history of back pain of several years duration, which had 
gotten worse in the past 18 months, during an October 2001 VA 
orthopedic appointment.  This statement was offered in the 
course of the Veteran's seeking treatment for his right knee 
disability and was made approximately nine months prior to 
his filing of the service connection claim.  As noted above, 
the Veteran has also presented detailed testimony of how he 
injured his back in service and the subsequent back 
complaints he had in service.  The Board finds that this 
evidence and testimony credibly corroborate his reported in-
service back injury.

Regarding the third element, the Board notes that, as with 
the other claims, the Veteran is competent to testify to 
having had problems with his low back since he injured it in 
service.  The Board therefore finds that a remand for a VA 
examination and etiology opinion is warranted.

Finally, the Board notes that very little evidence has been 
added to the record since the Veteran filed this claim in 
July 2002.  On remand, the Veteran's VA treatment records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA 
medical records and associate them with 
the claims folder.

2.  Schedule appropriate VA examination(s) 
to clarify the nature and etiology of any 
current disability of the Veteran's 
claimed right knee disability, peptic 
ulcers, and low back disability.  The 
claims folder should be made available to 
the examiner(s) for review, and review of 
the claims folder should be indicated in 
the examination report.  The examiner(s) 
should perform the appropriate 
examinations and conduct any tests or 
studies deemed necessary for an accurate 
assessment.  All findings should be 
reported in detail.  

The examiner(s) should provide a specific 
diagnosis of any pertinent pathology 
found.  As to any disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated 
during or as a result of the Veteran's 
military service.  

In forming this opinion, the examiner(s) 
should be advised that the Veteran's 
service treatment records were lost 
through no fault of his own, and that a 
complete history should be obtained 
directly from the Veteran's as to each of 
the claimed disabilities.  For further 
description by the Veteran of the history 
of the claimed disabilities, the 
examiner(s) should also be referred, in 
particular, to the April 2004 DRO hearing 
transcript, the private medical records 
from February 1999, and the VA medical 
records from 2001 and 2002.

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




